DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Consideration
Notice of Consideration was created by the examiner and is filed with this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 line 6 recites a sensor configured to detect the current pressure of the object, while line 12 recites the sensor of the pump. It is unclear if the sensor is part of the object or part of the pump. For the purpose of this examination, it is assumed the sensor is part of the object.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schondorf et al. (US PG PUB 2015/0059918, hereinafter “Schondorf”) in view of Forti (US PG PUB 2003/0040843).
Regarding Claim 1, Schondorf discloses a portable inflation device (100) for inflating an object (vehicle 105 tires 120), the portable inflation device comprising: a pump (155) including an elongated hose (160), and an inflation nozzle (165) in fluid communication with the elongated hose and configured to connect to the object; a user interface (180) attached to the pump and configured to receive a first signal representative of a target pressure (para 0010, placard 130 on the car communicates with the user interface, the placard can be machine readable format, para 0011 and 0016); a control device (175) coupled to the user interface and configured to control operation of the pump (described in para 0011), determine a current pressure of the object (tires 120; the pressure sensors 145 may be configured to measure the current pressure of each tire 120, para 0011), receive a second signal representative of the target pressure from the user interface (control device 175 can be configured to facilitate communication between the pump system 100 and other devices including the vehicle ; the control device 175 may be configured to receive signals related to current tire pressure and target pressure, para 0017); and an inflation indicator (110) wirelessly coupled to the control device and configured to receive the third signal representative of the estimated remaining time, and display the estimated 
Schondorf substantially discloses the invention as claimed, except calculating and displaying the estimated remaining time.
Forti teaches to calculate an estimated remaining time for running the pump until the current pressure is within a predetermined margin of the target pressure, and display the estimated remaining time on the inflation indicator (Forti para 0024, 0067, 0069, discloses software and a microchip controller to calculate the time; Forti fig. F5 and para 0034 discloses estimated time for inflating displayed on a display).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the display of the inflation indicator (185) and the user interface, as disclosed by Schondorf, to include the ability to calculate and graphically display the remaining time, as taught by Forti, for the purpose of making it possible to set the use conditions in real time, avoiding excessive heating to the compressor by means of controlling the pump’s engine operation time, and still set the volume of used and calculate the average that determines the operational limit pressures, thus saving energy (Forti para 0067).
Regarding Claim 2, Schondorf discloses the user interface is wirelessly coupled to the control device (175). The claim limitations regarding the wirelessly connected control device, user interface, and inflation indicator lack criticality in the specification. The specification para 0049 states wired or wirelessly connections between the inflation indicator, control device, and user interface.
Regarding Claim 3, Schondorf discloses the control device (175) is configured to wirelessly couple with a mobile communication device (130) and transmit the third signal to the mobile communication device. The claim limitations regarding the wirelessly connected control device, user 
Regarding Claim 4, Schondorf discloses the control device (175) is configured to send a fourth signal representative of a notification to the mobile communication device (130) when the current pressure is within the predetermined margin of the target pressure (para 0011).
Regarding Claim 5, Schondorf discloses the control device (175) is configured to wirelessly couple with an onboard computer of a vehicle and transmit the third signal to the onboard computer of the vehicle (para 0027-0030 describes various communication means including the onboard computer).
Regarding Claim 6, Schondorf discloses the control device (175) is configured to shut off the pump (155) when the current pressure is within the predetermined margin of the target pressure (para 0010 and 0016).
Regarding Claim 7, Schondorf discloses the inflation indicator (110) is configured to display the current pressure and the target pressure (para 0018).
Regarding Claim 8, Schondorf discloses the inflation indicator is configured to display a field that graphically indicates inflation progress (para 0018 includes the broad statement that the user interface is configured to implement graphical user interfaces to present information to the user and allows the user to enter needed information and may allow user to enter a preferred target pressure).
Regarding Claim 11, Schondorf substantially discloses the claimed invention, except the inflation indicator is configured to display an indicator when the estimated time remaining has expired.
Forti teaches to displaying when the estimated time remaining has expired (Forti para 0024, 0067, 0069). 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the display of the inflation indicator (185) and the user interface, as disclosed by Schondorf, to include the ability to calculate and graphically display the .

Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schondorf et al. (US PG PUB 2015/0059918 hereinafter “Schondorf”) in view of Forti (US 2003/0040843), as applied to claim 1 above, and in further view of Sprules (D 635,588).
Regarding claim 9, Schondorf, as applied in claim 1 above, substantially discloses the invention as claimed, except is silent regarding the units used and a user interface is configured to receive a selected unit of measurement in which to display pressure, the control device is configured to convert the current pressure and target pressure to the selected unit of measurement, and the inflation indicator is configured to display the current pressure and target pressure in the selected unit of measurement.
Sprules teaches various units of measurement. (Sprules, ann. fig. 1) 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the graphic display on Schondorf, as modified in claim 1 above, and include the units, time, and a noise/vibration signal, as taught by Sprules, for the purpose of allowing a pump to be used in various markets around the world. It also allows a user to be notified when the process has started (as disclosed by Schondorf) and when the process has stopped.
Regarding Claim 12,
Sprules teaches the control device is configured to activate a vibration device on the inflation indicator when the current pressure is within the predetermined margin of the target pressure. (Sprules ann. fig. 1).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the graphic display on Schondorf, as modified in claim 1 above, and include the units, time, and a noise/vibration signal, as taught by Sprules, for the purpose of allowing a user to be notified when the process has started (as disclosed by Schondorf) and when the process has stopped.
Regarding claim 13, Schondorf substantially discloses the invention as claimed, except the control device is configured to activate a symbol on the inflation indicator when the current pressure is within the predetermined margin of the target pressure.
Sprules teaches the control device is configured to activate a sound-making device on the inflation indicator when the current pressure is within the predetermined margin of the target pressure. (Sprules ann. fig. 1).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the graphic display on Schondorf, as modified in claim 1 above, and include the units, time, and a noise/vibration signal, as taught by Sprules, for the purpose of allowing a user to be notified when the process has started (as disclosed by Schondorf) and when the process has stopped.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schondorf et al. (US PG PUB 2015/0059918, hereinafter “Schondorf”) in view of Forti (US PG PUB 2003/0040843).
Regarding Claim 10, 
Bonzer teaches an inflation device (10) with a power cord for connecting the portable inflation device (10) to a power source (20), wherein the inflation indicator (36) is positioned on an end (the inflation indicator can be either directly placed on a tire or it can be part of the pump, when it is part of the pump and it is charging, the inflation indicator is at an end of the power source of cord 20) of the cord (20).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the mounted inflation device, as disclosed by Schondorf, with a power cord with an indicator on an inflation device, as taught by Bonzer, for the purpose of inflating a low or flat tire when a party is remote from the large fixed air compressor, the fixed air compressor at the service station is of little or no use to them. (Bonzer col. 1 lines 41-45).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schondorf et al. (US PG PUB 2015/0059918 hereinafter “Schondorf”) in further view of Forti (US 2003/0040843), as applied to claim 1, in further view of Belanger (US PG PUB 2007/0237652).
Regarding claim 14, Schondorf substantially discloses the user interface includes an RFID reader or a QR code reader configured to read an RFID tag or QR code that has the target pressure for the object embedded thereon.
Belanger teaches a user interface includes an RFID reader configured to read an RFID tag or QR code that has the target pressure for the object embedded thereon. (Belanger para 0051).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the tire/vehicle placard that identifies the pressure, disclosed by Schondorf as modified in claim 1 above, with an RFIS tag, as taught by Belanger, for the purpose of allowing a passive RFID tag can contain data stored on the tag chip, and in the invention this data would be the various pressure level information. (Belanger para 0051).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schondorf et al. (US PG PUB 2015/0059918 hereinafter “Schondorf”) in view of Bonzer (US 6,705,360).
Regarding Claim 15, Schondorf discloses an inflation device (100) for inflating an object (vehicle 105 tires 120), the inflation device (100) comprising: a pump (155),  an elongated hose (160), and an inflation nozzle (165) configured to connect to the object (tires 120); a sensor (145) configured to detect a current pressure of the object (tires 120); a control device (110) coupled to the sensor and configured to detect the current pressure of the object (tire pressure sensors 145 may be configured to measure the current pressure of each tire 120, para 0011, the tire pressure sensors 145 communicates to the inflation device 100 inflation indicator 185 and control device 110 via the communication module 130, para 0011);  a control device (110) coupled to the sensor and configured to receive a first signal representative of the current pressure of the object from the sensor of the pump communication (para 0011 describes the control device 110 is wirelessly coupled to the user interface 130, and para 0013 describes the control device 110 is wirelessly coupled to the pump system 100 and the user interface 130, the user interface 130 communicates the information from sensor 145), and transmit a second signal representative of the current pressure; (para 0010, placard on the car, the placard can be machine- readable format para 0016, and reads both the target and the current pressure, the target and current pressure is sent via user interface 130 to the control device 110).
Schondorf substantially discloses the invention as claimed, except the inflation device was portable and has a cord with an indicator.
Bonzer teaches an inflation device (10) that is portable (col. 1 lines 41-45); and a power cord for connecting the portable inflation device (10) to a power source (20), wherein the inflation indicator (36) is positioned on an end (the inflation indicator can be either directly placed on a tire or it can be part of 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the mounted inflation device, as disclosed by Schondorf, with a portable inflation device, as taught by Bonzer, for the purpose of inflating a low or flat tire when a party is remote from the large fixed air compressor, the fixed air compressor at the service station is of little or no use to them. (Bonzer col. 1 lines 41-45).
Regarding Claim 16, Bonzer teaches the inflation indicator (36) is wired to the control device (10) and configured to receive the second signal through wired communication.
Regarding Claim 17, Schondorf discloses the control device (110) is configured to wirelessly couple with a mobile communication device (130) and transmit the second signal to the mobile communication device.
Regarding Claim 18, Schondorf discloses the control device is configured to wirelessly couple with an onboard computer of a vehicle and transmit the second signal to the onboard computer of the vehicle(para 0027-0030 describes various communication means including the onboard computer).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schondorf et al. (US PG PUB 2015/0059918 hereinafter “Schondorf”) in view of Bonzer (US 6,705,360) in further view of Belanger (US PG PUB 2007/0237652).
Regarding Claim 19, Schondorf substantially discloses the user interface includes an RFID reader or a QR code reader configured to read an RFID tag or QR code that has the target pressure for the object embedded thereon.
Belanger teaches a user interface includes an RFID reader configured to read an RFID tag or QR code that has the target pressure for the object embedded thereon. (Belanger para 0051).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the tire/vehicle placard that identifies the pressure, disclosed by Schondorf as modified in claim 15 above, with an RFIS tag, as taught by Belanger, for the purpose of allowing a passive RFID tag can contain data stored on the tag chip, and in the invention this data would be the various pressure level information. (Belanger para 0051).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schondorf et al. (US PG PUB 2015/0059918, hereinafter “Schondorf”) in view of Forti (US PG PUB 2003/0040843) in further view of Bonzer (US 6,705,360).
Regarding Claim 20, Schondorf discloses a portable inflation device (100) for inflating an object (vehicle 105 tires 120), the portable inflation device comprising: a pump (155), an elongated hose (160), an inflation nozzle (165) configured to connect to the object; a sensor (145) configured to detect the current pressure of the object; a user interface (180) attached to the pump, receive a second signal representative of the current pressure of the object from the sensor of the pump, receive a first signal representative of a target pressure (para 0010, placard 130 on the car communicates with the user interface, the placard can be machine readable format, para 0011 and 0016).
Schondorf substantially discloses the invention as claimed, except calculating and displaying the estimated remaining time.
Forti teaches to calculate an estimated remaining time for running the pump until the current pressure is within a predetermined margin of the target pressure, and display the estimated remaining time on the inflation indicator (Forti para 0024, 0067, 0069, discloses software and a microchip controller to calculate the time; Forti fig. F5 and para 0034 discloses estimated time for inflating displayed on a display).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the display of the inflation indicator (185) and the user interface, as disclosed by Schondorf, to include the ability to calculate and graphically display the remaining time, as taught by Forti, for the purpose of making it possible to set the use conditions in real time, avoiding excessive heating to the compressor by means of controlling the pump’s engine operation time, and still set the volume of used and calculate the average that determines the operational limit pressures, thus saving energy (Forti para 0067).
Schondorf substantially discloses the invention as claimed, except the inflation device was portable and has a cord with an indicator.
Bonzer teaches an inflation device (10) that is portable (col. 1 lines 41-45); and a power cord for connecting the portable inflation device (10) to a power source (20), wherein the inflation indicator (36) is positioned on an end (the inflation indicator can be either directly placed on a tire or it can be part of the pump, when it is part of the pump and it is charging, the inflation indicator is at an end of the power source of cord 20) of the cord (20).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the mounted inflation device, as disclosed by Schondorf, with a portable inflation device, as taught by Bonzer, for the purpose of inflating a low or flat tire when a party is remote from the large fixed air compressor, the fixed air compressor at the service station is of little or no use to them. (Bonzer col. 1 lines 41-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753